Title: To Thomas Jefferson from Franklin Bache, 3 May 1824
From: Bache, Franklin
To: Jefferson, Thomas


Dear Sir;
Philadelphia,
May 3. 1824.
It is now some time since I received your kind letter of the 10th of april, in reply to mine of the 27th of March. Allow me to thank you for your early attention to my queries, and for the information which it contains.Allow me to correct an error, into which you have inadvertently fallen, in supposing that the person, who addresses you, is a son of the late Dr William Bache. I intended to convey in my letter, that I was the eldest son of the late Benjamin Franklin Bac, who established, and conducted the Aurora, until the time of his death in the year ’98.This letter you will find accompanied by an elementary treatise on Chemistry, which I published five years ago, for the use of Medical Students. This work, I request, you will do me the honour to accept, and I shall feel highly gratified, should it be deemed worthy of a place in your library.With sentiments of the highest respect, I beg leave to subscribe myself your Obedt & obliged SevtFranklin Bache